Order entered January 15, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00787-CR

                           ARMANDO OVIEDO NINO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-55053-S

                                            ORDER
       Appellant’s brief is overdue in this appeal. We also note that State’s Exhibit no. 1, a

DVD is an .AXE file that is not viewable on this Court’s equipment.

       Accordingly, we ORDER the trial court to make findings regarding the following.

              With regard to State’s Exhibit no. 1, the trial court shall determine whether the
               DVD exhibit can be converted to MP4 format or another format apart from an
               .AXE file. If the trial court finds that that the DVD exhibit can be converted to
               MP4 or another format other than an .AXE, the Court shall also make a finding as
               to the type of format and the date by which a new copy of State’s Exhibit no. 1
               will be filed.

              We further ORDER the trial court to determine why appellant’s brief has not
               been filed. In this regard, the trial court shall make appropriate findings and
               recommendations and determine whether appellant desires to prosecute the
               appeal, whether appellant is indigent, or if not indigent, whether retained counsel
               has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If the trial court cannot
               obtain appellant’s presence at the hearing, the trial court shall conduct the hearing
                in appellant’s absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus
                Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is
                ORDERED to take such measures as may be necessary to assure effective
                representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.

                                                    /s/     LANA MYERS
                                                            JUSTICE